Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-29 are pending. Claims 1-29 are rejected.
No claims have been amended.

Response to Arguments
Applicant’s arguments filed on 9/13/2022 have been fully considered but they are not persuasive.

Applicant’s Arguments

Applicant argues that:
All of Applicant’s arguments can simply be addressed with Thomas’s teaches of “motion vectors” and Fig.3.   At least two images are needed to create a motion vector, i.e. detailed speed and direction of travel of an object. Applicant argues “single perspective”.  

1)Movement [3D] of external object is simply found as the reference i.e. single camera [2D]is stationary and the object[s] is moving [making it 3D; size or chroma may be used]. 

2)Motion of single camera is also found using a stationary image of an object to detect camera movement.  Single perspective

3) Combined motion of single camera and motion of object in image is found if the movement of the camera is controlled.  Fig.3 drive system controlled by drive system controller which also receives camera system images. Tomas page 3 line 17:
The cameras 12 are connected via 20 wired or wireless connection to the drive system controller housed in the base 4 of the robot 2. As will be described below, the drive system controller receives captured images from each of the cameras 12 and combines the images to form a three dimensional map of the terrain around the base 4 of the guide robot 2. This information is then used in fine control of the robot's motion. Based on the three 25 dimensional map and any control instructions that have been previously provided to the controller for controlling the movement of the guide robot 2, the drive control system can operate the drive system and move the guide robot safely across the terrain.
Thomas page 8 line 32 The drive system controller uses control algorithms to plot a course between a start and end location, and uses the continuous images produced by the cameras to handle the moment by moment fine level navigation.

4) Two cameras can be used to form a fuller field of vision to create more accurate motion vectors. Tomas Page 3 line 10; drive system controller. The camera 14 may be a single camera in order to save on the build cost of the robot, or, in more developed models, may be one or more pairs of cameras arranged to look in diametrically opposed 15 directions and provide a fuller field of vision. Pairs of cameras may also or to look in the same direction to provide a stereoscopic view.

Thomas teaches all four as demonstrated particularly detecting movement when both object in image and robot are moving where as Applicant art stops at detecting motion of the robot alone or may to search of objects in the area that may have moved i.e. the object has moved but is no longer in motion. 
Thomas page 9 line 36; The drive control system also receives an image input from camera 14. Unlike cameras 12, camera 14 is operable under the control of the controller to determine whether there is danger of collision between the guide robot and other moving objects.

Representative claim 1 recites: 
determining a camera motion based on the plurality of local motion features, wherein the camera motion indicates a movement of the camera between capture of the first input image and capture of the second input image; generating a synthesized image based on the camera motion and the scene geometry, wherein the synthesized image is a single perspective image; [emphasis added] 
The office action points to page 3, lines 17-28; page 6, lines 20-31; and page 8, lines 4-8 of Thomas as allegedly teaching "generating a synthesized image based on the camera motion and the scene geometry, wherein the synthesized image is a single perspective image." Applicant respectfully disagrees and submits: (1) that the three dimensional map of Thomas is not generated at least based on camera motion, and (2) that the three dimensional map of Thomas is not a single perspective image. 
In this regard, Thomas teaches: 
The cameras 12 and 14 are preferably digital CCD devices providing either a color or monochrome image made up of a two dimensional array of pixels corresponding to the scene in their field of vision. The cameras 12 are connected via 20 wired or wireless connection to the drive system controller housed in the base 4 of the robot 2. As will be described below, the drive system controller receives captured images from each of the cameras 12 and combines the images to form a three dimensional map of the terrain around the base 4 of the guide robot 2. This information is then used in fine control of the robot's motion. Based on the three  dimensional map and any control instructions that have been previously provided to the controller for controlling the movement of the guide robot 2, the drive control system can operate the drive system and move the guide robot safely across the terrain. Thomas, p. 3, lines 17-28 (emphasis added). 
Thomas, and in particular the cited portion of Thomas on page 3, teaches combining captured images to form a three dimensional map of the terrain. The portion of Thomas cited on page 6 discusses combining images in order to "provide an image containing depth information." Page 8 of Thomas further discusses producing a stereoscopic image from two images. 
Examiner strongly disagrees.  Applicant is arguing the rejection and limitation cropped below which reads: 
“generating a synthesized image based on the camera motion and the scene geometry, wherein the synthesized image is a single perspective image (Thomas, p. 3 lines 17-28; the drive system controller receives captured images from each of the cameras 12 and combines the images to form a three dimensional map of the terrain around the base 4 of the guide robot 2. Also p. 6 lines 20-31, p. 8 lines 4-8)”
The camera is mounted on the robot to help guide [move] the robot.  If the robot moves [motion] the camera moves i.e. camera motion.  The scene geometry is the terrain.  Geometry is further made clear as it is must be used to map the terrain.  The robot has a Single perspective image as there is only one robot and it is being guided or is in motion or is moving.  The perspective of the Single robot is the single perspective image. Furthermore Thomas teaches same scene i.e. single perspective as cited p.8 line 8.
Applicant’s specifications para 2 state “The present disclosure relates generally to image capture, and more specifically to creating single perspective images based on images captured at different perspectives.” Applicant’s para 26 also teaches stereo camera which is identical to Thomas’s teaching.

Applicant provides strawman arguments that distort the current position.  Applicant’s arguments relating to CCD devices, two-dimensional array of pixels, and wired or wireless connection, color or monochrome images are irrelevant. CCD devices are image sensors found in all cameras, two-dimensional array of pixels are the exposed surface of the chip towards the lens, wired or wireless connection has no role as the cameras are mounted on the robot and move accordingly.  Color or monochrome are also irrelevant as motion can be determined from both. With the exception of wireless, are the above can also be found in nature.

The cameras 12 and 14 are preferably digital CCD devices providing either a color or monochrome image made up of a two dimensional array of pixels corresponding to the scene in their field of vision. The cameras 12 are connected via 20 wired or wireless connection to the drive system controller housed in the base 4 of the robot 2.
Again strawman arguments.

With respect to point (1), combining images is not comparable in order to form the three dimensional map is not comparable to generating a synthesized image based on camera motion and scene geometry. Without more, combining images alone fails to account for at least camera motion, and the office action does not point to any portion of Thomas as allegedly teaching using camera motion to form the three dimensional map. 
Examiner strongly disagrees.  Thomas teaches that the drive system controller receives captured images from each of the cameras 12 and combines the images to for a three dimensional map of the terrain around the base of the guide robot. 
Thomas further supports drive system controller to control drive system based on image:
Thomas page 8 line 32 The drive system controller uses control algorithms to plot a course between a start and end location, and uses the continuous images produced by the cameras to handle the moment by moment fine level navigation.
Thomas page 9 line 36; The drive control system also receives an image input from camera 14. Unlike cameras 12, camera 14 is operable under the control of the controller to determine whether there is danger of collision between the guide robot and other moving objects.

After diligent search, Applicant could not identify any portion of Thomas that seemingly suggests this feature. Applicant could at best see that page 3 of Thomas notes that the three dimensional map could be used in control of the robot's motion. This teaching does not suggest that camera motion is used to form the three dimensional map and, in direct contrast, suggests that the three dimensional map is used to control the robot motion. 
The office action appears to admit that Thomas does not teach determining camera motion and, instead, points to Benhimane as allegedly this feature. Because Thomas does not teach determining camera motion and because Thomas does not otherwise anywhere suggest use of camera motion for forming the three dimensional 
map, Thomas does not and cannot teach generating a synthesized image based on camera motion as required by the claims. 
Examiner strongly disagrees.  
Thomas Page 3 line 17 “. Based on the three 25 dimensional map and any control instructions that have been previously provided to the controller for controlling the movement of the guide robot 2, the drive control system can operate the drive system and move the guide robot safely across the terrain.”
This is also reflected in claim 1 of Thomas:
Thomas claim 1 clearly states “ach image have an overlapping region that appears in both images; and a controller arranged to:
receive respective images from the cameras in the at least a first pair of cameras;15 based on the respective images, generate a stereoscopic image of the terrain in the overlapping region, the stereoscopic image including a depth map of the terrain; and based on the depth map controlling the drive system to move the robot through the terrain and avoid obstacles.”

The office action does not provide any explanation as to how or why Thomas and Benhimane could or would be combined in order to use camera motion to form the three dimensional map. At best, the office action is silent as to combining Thomas and Benhimane with respect to Benhiman's alleged teaching of camera motion. Applicant respectfully points out that "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious." MPEP 2143. This burden has clearly not been met by the office action, which does not even attempt to explain the proposed combination of the three dimensional map of Thomas and camera motion as allegedly taught by Benhimane. Thus, Thomas and Benhimane do not, either individually or in combination, teach generating a synthesized image based on camera motion as claimed. 
Examiner strongly disagrees.  Page 9 of the office action clearly states “Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Thomas in view of Benhimane such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of estimating a camera motion.” Here “for the purpose of estimating a camera motion” is the ‘why’.

With respect to point (2), Applicant submits that it is not reasonable to interpret a single perspective image as being comparable to a three dimensional map. As noted above, Thomas teaches generating a three dimensional map of the terrain and also mentions generating a stereoscopic image. Applicant submits that neither a three dimensional map nor a stereoscopic image is a reasonable interpretation of a single perspective image, let alone the broadest reasonable interpretation. 
This repeated argument has been fully addressed above. Single perspective is the robots perspective. (Thomas, p. 3 lines 17-28; the drive system controller receives captured images from each of the cameras 12 and combines the images to form a three dimensional map of the terrain around the base 4 of the guide robot 2. Also p. 6 lines 20-31, p. 8 lines 4-8)”
The camera is mounted on the robot to help guide [move] the robot.  If the robot moves [motion] the camera moves i.e. camera motion.  The scene geometry is the terrain.  Geometry is further made clear as it is must be used to map the terrain.  The robot has a Single perspective image as there is only one robot and it is being guided or is in motion or is moving.  The perspective of the Single robot is the single perspective image. Furthermore Thomas teaches same scene i.e. single perspective as cited p.8 line 8.
Applicant’s specifications para 2 state “The present disclosure relates generally to image capture, and more specifically to creating single perspective images based on images captured at different perspectives.” Applicant’s para 26 also teaches stereo camera which is identical to Thomas’s teaching.

Even if the stereoscopic image of Thomas includes multiple single perspective images (which applicant does not necessarily agree with or admit), the stereoscopic image itself is not a single perspective image. Thomas does not anywhere suggest that the stereoscopic image is created based on camera motion and scene geometry, nor that any of the images used to generate the stereoscopic image are created based on camera motion and scene geometry. Thus, even assuming that Thomas teaches a single perspective image, any such single perspective image of Thomas would still fail to read on the claimed synthesized image which is a single perspective image created based on camera motion and scene geometry. 

This repeated argument has been fully addressed above. Single perspective is the robots perspective. (Thomas, p. 3 lines 17-28; the drive system controller receives captured images from each of the cameras 12 and combines the images to form a three dimensional map of the terrain around the base 4 of the guide robot 2. Also p. 6 lines 20-31, p. 8 lines 4-8)”
The camera is mounted on the robot to help guide [move] the robot.  If the robot moves [motion] the camera moves i.e. camera motion.  The scene geometry is the terrain.  Geometry is further made clear as it is must be used to map the terrain.  The robot has a Single perspective image as there is only one robot and it is being guided or is in motion or is moving.  The perspective of the Single robot is the single perspective image. Furthermore Thomas teaches same scene i.e. single perspective as cited p.8 line 8.
Applicant’s specifications para 2 state “The present disclosure relates generally to image capture, and more specifically to creating single perspective images based on images captured at different perspectives.” Applicant’s para 26 also teaches stereo camera which is identical to Thomas’s teaching.

As to the alleged motivation for combining the references, any such motivation is irrelevant at least because the references do not teach all of the claim features. Thus, even assuming that a person having ordinary skill in the art would be motivated to 
combine the references, such a combination would not result in all of the claim features. Accordingly, the claimed invention would not be obvious to a person having ordinary skill in the art. Applicant argues both sides. As demonstrated above all of the limitations have been fully met.  Motivation has been provided as stated above:
Examiner strongly disagrees.  Page 9 of the office action clearly states “Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Thomas in view of Benhimane such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of estimating a camera motion.” Here “for the purpose of estimating a camera motion” is the ‘why’.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 11-12, 14-17, 19-22, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas GB 2500214 in view of Benhimane US 2014/0293016.
Regarding claim 1, Thomas teaches a method for controlling a robotic device in motion using image synthesis, (Thomas Fig.2, abstract; a controller (20 fig. 2) receiving the images, generating a stereoscopic image of the terrain including a depth map and controlling the drive system (20 fig. 2) based upon the depth map to move through the terrain and avoid obstacles. Also page. 4 lines 9-16), comprising: 

determining a plurality of local motion features based on a plurality of image patches included in a plurality of input images captured by a camera installed on the robotic device, the plurality of input images including a first input image and a second input image (Thomas, page. 3 lines 17-28; the cameras 12 and combines the images to form a three dimensional map of the terrain around the base 4 of the guide robot 2. This information is then used in fine control of the robot's motion. Based on the three 25 dimensional map and any control instructions that have been previously provided to the controller for controlling the movement of the guide robot 2, the drive control system can operate the drive system and move the guide robot safely across the terrain. Also p. 10 lines 5-16); 

determining a scene geometry based on the camera motion, wherein the scene geometry is a set of three-dimensional coordinates corresponding to two-dimensional image coordinates of the plurality of image patches (Thomas, p. 3 lines 17-28; the drive system controller receives captured images [scene geometry] from each of the cameras 12 and combines [patches] the images to form a three dimensional map of the terrain around the base 4 of the guide robot 2. Also page. 6 lines 20-31); 

generating a synthesized image based on the camera motion and the scene geometry, wherein the synthesized image is a single perspective image (Thomas, p. 3 lines 17-28; the drive system controller receives captured images from each of the cameras 12 and combines the images to form a three dimensional map of the terrain around the base 4 of the guide robot 2. Also p. 6 lines 20-31, p. 8 lines 4-8); 

detecting at least one change between the first input image and the second input image based on the synthesized image (Thomas, p. 6 lines 20-31; four cameras 12a, 12b, 12c and 12d, [first and second input images] in particular the requirement that the fields of vision at least partially overlap [synthesized i.e. composite images], is that the images from two adjacent cameras can be combined to provide an image containing depth information; depth information [change between cameras i.e. first and second input images], often referred to as a stereoscopic image disparity map. stereoscopic pairs and produce [synthesized i.e. combine or composite images] a full three dimensional map of the area surrounding the robot. This allows obstacles to be detected [detecting based on change between first and second input images. i.e. stereoscopic parallax or binocular disparity] based on their relative height facilitating more accurate navigation and obstacle avoidance.  Also, p. 10 lines 5-16); and 

modifying movement of the robotic device based on the detected at least one change (Thomas, abstract, p. 3 lines 17-28; the drive system controller receives captured images from each of the cameras 12 and combines the images to form a three dimensional map of the terrain around the base 4 of the guide robot 2. Also p. 6 lines 20-31; This allows obstacles to be detected based on their relative height facilitating more accurate navigation and obstacle avoidance.).
Regarding determining a camera motion based on the plurality of local motion features, wherein the camera motion indicates a movement of the camera between capture of the first input image and capture of the second input image; (Benhimane teaches, abstract; A method for estimating a camera motion and for determining a three-dimensional model of an environment, estimating a camera motion between the first camera pose and the second camera pose; Also [0015], [0025], [0033], [0053]).
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Thomas in view of Benhimane such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of estimating a camera motion. 

Regarding claim 2, Thomas and Benhimane teach all of the limitations of claim 1 and further teaches, wherein the plurality of local motion features at least describes a transformation between a first image patch and at least one second image patch, wherein the first image patch is included in the first input image, wherein the at least one second image patch is included in the second input image. (Thomas p. 10 lines 5-16; A stereoscopic pair of cameras, by providing depth detection can allow the control system to distinguish between movement [transformation between image patches] of smaller, closer objects, such as insects, and larger, more distant objects like cars.)

Regarding claim 3, Thomas and Benhimane teach all of the limitations of claim 1 and further teaches, further comprising: determining at least one outlier local motion feature of the plurality of local motion features, wherein the plurality of local motion features includes the at least one outlier local motion feature and at least one other local motion feature, wherein the camera motion is determined based on the at least one other local motion feature. (Thomas p. 10 lines 5-16; A comparison is then made of one image with another to determine whether areas of the image that are different [movement outlier]; A stereoscopic pair of cameras, by providing depth detection [other local motion feature] can allow the control system to distinguish between movement [transformation between image patches] of smaller, closer objects, such as insects, and larger, more distant objects like cars. Movement can be detected by looking for optical flow in the images, that is by calculating the motion vectors between portions of the image and determining if the motion vectors are of sufficient size to indicate 10 that part of the image is moving. [both motion of the camera and the object can be detected in this manner])

Regarding claim 5, Thomas and Benhimane teach all of the limitations of claim 1 and further teaches comprising: stitching the first input image and the second input image in order to create a stitched image, wherein the synthesized image is generated based further on the stitched image. (Thomas p. 3 lines 17-28; the drive system controller receives captured images from each of the cameras 12 and combines the images to form a three dimensional map of the terrain around the base 4 of the guide robot 2.  Also p. 8 lines 4-8).

Regarding claim 6, Thomas and Benhimane teach all of the limitations of claim 5 and further teaches, wherein the stitching is based on the camera motion. (Thomas p. 3 lines 17-28; the drive system controller receives captured images from each of the cameras 12 and combines the images to form a three-dimensional map of the terrain around the base 4 of the guide robot 2. This information is then used in fine control of the robot's motion. Also p. 8 lines 4-8).
Regarding claim 7, Thomas and Benhimane teach all of the limitations of claim 1 and further teaches, further comprising: detecting at least one anomaly in the synthesized image, wherein detecting the at least one anomaly further comprises computing a statistical distribution of the plurality of image patches and identifying at least one image patch that does not belong to a discrete probability distribution of the statistical distribution.  (Thomas p. 3 lines 17-28, p. 6 lines 20-31; This allows obstacles [anomaly based on Applicant’s specifications para 43] to be detected based on their relative height facilitating more accurate navigation and obstacle avoidance.)

Regarding claim 8, Thomas and Benhimane teach all of the limitations of claim 1 and further teaches, further comprising: generating a user interface based on the synthesized image, wherein the user interface includes an interactive display of the synthesized image, wherein at least one user input related to controlling the movement of the robotic device is received via the user interface. (Thomas p. 3 line 29, the guide robot also comprises a lead or harness 16 which a 30 user of the guide robot can take in their hands to be connected to the robot. Also p. 4 line 5; the lead may provide an optional control [display] function for the robot drive system, allowing the user to control its speed setting. In this way, and where the robot has been preprogrammed with route information, the robot can guide the user automatically, with the user simply following behind.)

Regarding claim 11, Thomas and Benhimane teach all of the limitations of claim 1 and further teaches, wherein the movement of the robotic device is on a ground surface. (Thomas abstract; A land based robot 2, fig. 1, p. 3 line 29 - p. 4 line 5).

Regarding claim 12, Thomas and Benhimane teach all of the limitations of claim 1 and further teaches, wherein the detected at least one change is identified as showing an area of interest, wherein the movement of the robotic device is modified such that the robotic device moves to the area of interest. (Thomas abstract, The controller (20 fig. 2) may use a further camera with a horizontal field of view and a GPS system. The controller may detect and track a marker on the footwear [movement of footwear is identified as area of interest] of an operator to allow the robot 2 to function as a guide dog for the operator.)

Regarding claim 14, claim 14 is rejected using the same rejections as made to claim 1. 
Regarding claim 15, claim 15 is rejected using the same rejections as made to claim 1. 
Regarding claim 16, claim 16 is rejected using the same rejections as made to claim 2. 
Regarding claim 17, claim 17 is rejected using the same rejections as made to claim 3. 
Regarding claim 19, claim 19 is rejected using the same rejections as made to claim 5. 
Regarding claim 20, claim 20 is rejected using the same rejections as made to claim 6. 
Regarding claim 21, claim 21 is rejected using the same rejections as made to claim 7. 
Regarding claim 22, claim 22 is rejected using the same rejections as made to claim 8. 
Regarding claim 25, claim 25 is rejected using the same rejections as made to claim 11. 
Regarding claim 26, claim 26 is rejected using the same rejections as made to claim 12. 
Regarding claim 28, claim 28 is rejected using the same rejections as made to claim 1.

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas and Benhimane in view of Crothers US 2013/0033596.

Regarding claim 4, Thomas and Benhimane teach all of the limitations of claim 1, Regarding further comprising: determining a scale factor based on the scene geometry, wherein the synthesized image is generated based further on the scale factor. Crothers teaches 
(Crothers abstract, determining a scale factor of the image based on the scale template, and determining a size and/or a location of the feature based upon the measurement pattern and the image scale factor. Also [0007]).
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Thomas and Benhimane in view of Crothers such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of measurement using uncalibrated camera. 

Regarding claim 18, claim 18 is rejected using the same rejections as made to claim 4. 

Claims 9 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas and Benhimane in view of Jung US 20180055326.

Regarding claim 9, Thomas and Benhimane teach all of the limitations of claim 8;
 Regarding wherein the interactive display further includes a comparative display of the generated synthesized image and at least one other synthesized image. Jung teaches (Jung Abstract; A robot cleaner includes a camera, a display unit configured to display a cleaning region projected by the camera [stereoscopic synthesized image], traveling path of the robot cleaner based on the cleaning region and the image including the cleaning region, to generate an augmented reality (AR) image of the estimated traveling path[comparative display of generated synthesized imaged of other synthesized image], and to display the AR image to be superimposed [onto the other synthesized imaged] on the image including the cleaning region. Also para 4; 51; 66-71) 
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Thomas and Benhimane in view of Yamauchi such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose a display unit configured to output information processed in the mobile terminal 100 to execute screen information of an application program executing at the mobile terminal 100 or user interface (UI) and graphic user interface (GUI) information in response to the execution screen information. 

Regarding claim 23, claim 23 is rejected using the same rejections as made to claim 9. 

Claims 10, 13, 24, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas and Benhimane in view of Yamauchi US 2016/0100522.

Regarding claim 10, Thomas and Benhimane teach all of the limitations of claim 8, Regarding, wherein the robotic device is configured to perform at least one lawncare function, further comprising: determining, based on the at least one user input, at least one forbidden area, wherein the robotic device does not perform the at least one lawncare function in the at least one forbidden area. (Yamauchi abstract, altering direction of the mowing robot at or near a position corresponding to data in the redacted [forbidden area] data set so as to redirect the robot back into the bounded area. Also [0002], [0004], [0029], [0030]).
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Thomas and Benhimane in view of Yamauchi such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of lawnmowing boundary determination. 

Regarding claim 13, Thomas and Benhimane teach all of the limitations of claim 12, Regarding, wherein the at least one area of interest is any of: a portion of a floor requiring cleaning, and a portion of a lawn requiring mowing. (Yamauchi abstract, altering direction of the mowing robot at or near a position corresponding to data in the redacted [forbidden area] data set so as to redirect the robot back into the bounded area. Also [0002], [0004], [0029], [0030]).
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Thomas and Benhimane in view of Yamauchi such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of lawnmowing boundary determination. 
Regarding claim 24, claim 24 is rejected using the same rejections as made to claim 10. 
Regarding claim 27, claim 27 is rejected using the same rejections as made to claim 13. 

Regarding claim 29, Thomas and Benhimane teach all of the limitations of claim 28, Regarding, wherein the robotic device is any one of: a robotic lawn mower, a cleaning robot, and a logistics robot. (Yamauchi abstract, altering direction of the mowing robot at or near a position corresponding to data in the redacted [forbidden area] data set so as to redirect the robot back into the bounded area. Also [0002], [0004], [0029], [0030]).
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Thomas and Benhimane in view of Yamauchi such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of lawnmowing boundary determination. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F 11am.-7pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 469-295-9067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIHAR A KARWAN/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664